DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
Rejections under this section are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US 20090051076) in view of Taylor (US 20050098224).
As to claim 1, Kofoed teaches a method for producing a component from a fibre-reinforced plastic (Abstract), comprising: 
providing a moulding tool having a tool surface (Fig. 1, item 18); 
positioning a first fiber layer (21), interpreted to be dry, on the tool surface (18); 
arranging a second layer resin-permeable material (11) on the first layer; 
arranging an uppermost arrangement of layers (22); 
sealing the arrangement of layers by a closure device to form a mould (19); 
introducing resin into the mould for infiltration of all the layers with the resin ([0058]) such that the first layer is impregnated with uncured resin before curing; and 
curing ([0007]) the first layer to provide a resin layer on an outer side of the component (gel coat is optional, see [0001] and [0019]) and removal (inherent) of the component.  
Kofoed does not specifically teach (a) that the first fiber layer (21) is a textile first layer, or (b) that the resin-permeable material is electrically conductive.
Regarding (a), while Kofoed does not teach whether the first layer is a (i) woven or (ii) non-woven, Kofoed recognizes that it is conventional to provide woven (meets textile) mats layered in a mold ([0003]) for fabricating fibre composites.  In view of this teaching in another portion of the Kofoed reference, one of ordinary skill in the art would have found it obvious to use woven/textile mats as the first fiber layer.
Regarding (b), Taylor teaches an electrically conductive ([0040]) interwoven fabric that meets the claimed specifically for use in a resin transfer molding process ([0064], inherently permeable) to fabricate a lightning strike composite ([0003]).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Taylor conductive grid into the Kofoed resin-permeable layer in order to provide the recognized improvement that the Taylor article would be resistant to lightning strikes by providing a conductive layer for dissipating lightning strikes.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to substitute the Taylor conductive grid for the Kofoed resin-permeable layer in order to provide the recognized improvement that the Taylor article would be resistant to lightning strikes by providing a conductive layer for dissipating lightning strikes.  
As to claim 2, Kofoed evacuates the mold with vacuum (Title).  As to claims 3-5, the Taylor conductive grid is woven and interpreted to be a three-dimensional fabric (See Fig. 1) and contains copper wires ([0040]). As to claims 6-7, Kofoed teaches felt mats made of individual fibers ([0003]), which meets the claimed unwoven short fibers.  As to claims 8-9, Kofoed teaches glass fiber layers (inherently electrically nonconductive) can be located at item 12 ([0042]), which places the glass fiber layers as intermediate layers between the permeable grid and the uppermost layers.

Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US 20090051076) in view of Johnson (Journal of Composite Materials, Vol. 42, No. 12 (2008), pp. 1205-1229).
As to claim 1, Kofoed teaches a method for producing a component from a fibre-reinforced plastic (Abstract), comprising: 
providing a moulding tool having a tool surface (Fig. 1, item 18); 
positioning a first fiber layer (21), interpreted to be dry, on the tool surface (18); 
arranging a second layer resin-permeable material (11) on the first layer; 
arranging an uppermost arrangement of layers (22); 
sealing the arrangement of layers by a closure device to form a mould (19); 
introducing resin into the mould for infiltration of all the layers with the resin ([0058]) such that the first layer is impregnated with uncured resin before curing; and 
curing ([0007]) the first layer to provide a resin layer on an outer side of the component (gel coat is optional, see [0001] and [0019]) and removal (inherent) of the component.  
Kofoed does not specifically teach (a) that the first fiber layer (21) is a textile first layer, or (b) that the resin-permeable material is electrically conductive.
Regarding (a) and (b), Johnson provides a woven carbon fiber mat that is inherently conductive (paragraph bridging 1211-1212).  Johnson’s carbon fiber is a reinforcement itself and becomes part of the final composite part.  During resin infusion, Johnson’s carbon fiber is used for resistive heating to improve mold filling by reducing resin viscosity (page 1207).  It would have been prima facie obvious to incorporate these features from Johnson into Kofoed as an improvement that would have the expected effect of lowering resin viscosity (by heating) and improve mold filling.
As to claim 2, Kofoed evacuates the mold with vacuum (Title).  As to claim 6, Kofoed teaches felt mats made of individual fibers ([0003]), which meets the claimed unwoven fibers.  As to claims 8-9, Kofoed teaches glass fiber layers (inherently electrically nonconductive) can be located at item 12 ([0042]), which places the glass fiber layers as intermediate layers between the permeable grid and the uppermost layers.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: Kofoed and all other references which could have been selected as the base reference provide a first layer comprising an actual structural layer.  It would not have been obvious to provide a textile semifinished dry product layer (as recited in claim 1) as the first layer which decomposes or distintegrates during heating for curing so that uncured resin in the first layer is at least partially given off before curing.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. The rejections under 35 U.S.C. 112 are withdrawn above.  The arguments traversing the 35 U.S.C. 103 rejections are generally on the grounds that Kofoed requires a gel coat which cannot meet the claimed first layer.  
However, the Examiner notes that Kofoed states that a gel coat is “preferably” used (claim 2, [0019]), which means that the gel coat is optional.  Also note that Kofoed’s claim 1 does not mention any gel coat (see Kofoed’s claim 2 for the gel coat).  The Examiner maintains that the Kofoed structure (as modified by the secondary references above) meets claim 1 because when the gel coat is omitted from Kofoed, the first of the remaining layers in Kofoed provides the claimed resin layer on the outer side of the component as claimed.
Claim 10 is indicated allowable above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742